REGENT PACIFIC

Management Corporation

 

425 California Street, Suite 1310

San Francisco, CA 94104

(415) 391–8500

Fax: (415) 391–8539

 

375 Lexington Avenue, Suite 400

New York, New York 10022

(212) 934-6760

Fax: (212) 935-6766

 

Exhibit 10.45

 

 

October 5, 2001

 

Mr. Jim D. Kever, Director

Mr. Kevin S. Moore, Director

Mr. Richard C. Spalding, Director

Oversight Committee of the Board of Directors

3D Systems Corporation

26081 Avenue Hall

Valencia, CA 91355

 

Dear Messrs. Kever, Moore and Spalding:

 

RE:             Second Amendment to Retainer Agreement between Regent Pacific
Management Corporation and 3D Systems  Corporation

 

This Second Amendment to the Retainer Agreement sets forth certain amendments to
the Retainer Agreement between Regent Pacific Management Corporation, a
California corporation (“Regent Pacific”), and 3D Systems Corporation, a
Delaware corporation, and its wholly owned and controlled subsidiaries
(collectively, “3D Systems”), dated September 9, 1999, as amended on August 8,
2000 (the “Original Retainer Agreement” and the “First Amendment”).  Except for
the amendments expressly contained herein, the Original Retainer Agreement and
First Amendment shall remain in full force and effect.

 

Paragraph 1 of the Original Retainer Agreement is hereby amended in its entirety
as follows:

 

 1. “Regent Pacific agrees to provide a management team to assume the chief
    executive, corporate oversight and general management responsibilities for
    3D Systems.  For the first twenty-four months of this agreement, Regent
    Pacific will provide a team consisting of at least four full time
    equivalents (FTEs).  Beginning in month twenty–five, the size of the team
    will be maintained at such levels as Regent Pacific reasonably determines
    necessary to fulfill the above referenced responsibilities.

 

 

--------------------------------------------------------------------------------


 

The paragraph regarding “Fees:” of the Original Retainer Agreement is hereby
amended in its entirety as follows:

 

“Fees: Regent Pacific has agreed to provide the work product included in this
agreement for a period of thirty–six (36) months of non-cancelable services. 
For the first twenty-four months of this agreement the services shall include
four full time equivalents (FTEs) at a rate of $12,500 per FTE per week payable
in four (4) week increments, each payment to be made in advance of each Regent
Pacific standard four-week billing period.  Additionally, the services provided
by up to two additional FTEs beginning February 12, 2000 shall be $2,500 per FTE
per day, billed in arrears based upon the actual time spent by the FTEs
providing these services.  Beginning in month twenty–five of this agreement, the
services shall be at a base rate of $45,000 per week, for the services of up to
three FTEs, payable in four (4) week increments, each payment to be made in
advance of each Regent Pacific standard four-week billing period.  It is agreed
and understood between us that the payments of such cash fees are to be made
immediately preceding the start of each four-week billing period, and that
failure to pay such periodic payments when due shall constitute a breach of this
agreement by 3D Systems.  It is further understood that such Regent Pacific’s
fees are to be paid in advance of the work to be performed, and that such cash
payments are earned upon provision of the agreed upon services by Regent
Pacific.  Beginning October 8, 2001, if Regent Pacific reasonably determines
that it needs to provide additional services beyond those provided by three FTEs
in order to fulfill its responsibilities, Regent Pacific may provide up to two
additional FTEs on an as needed basis at a rate of $3,000 per FTE per day,
billed in arrears based upon the actual time spent by the FTEs providing these
additional services.  It is agreed and understood that the cash payments for the
additional FTEs will be remitted to Regent Pacific within five days of invoice
date.”

 

The paragraph of the Original Retainer Agreement entitled “Term of Agreement” is
hereby amended in its entirety as follows:

 

“Term of agreement:  The term of this agreement shall be for thirty-six (36)
months, unless earlier terminated in accordance with this paragraph.  Regent
Pacific hereby commits the availability of its resources to 3D Systems under
this agreement for the full thirty–six (36) month term of the engagement.  3D
Systems may discharge Regent Pacific for any material breach of this agreement. 
Regent Pacific may withdraw from this assignment at any time with 3D Systems’
consent or for good cause without 3D Systems’ consent.  Good cause includes 3D
Systems’ breach of this agreement (including 3D Systems’ failure to pay any
invoice within five working days of presentation), or any fact or circumstance
that would render Regent Pacific’s continuing participation in the assignment
unethical or unlawful.”

 

The paragraph of the Original Retainer Agreement entitled “Non–solicitation” is
hereby amended in its entirety as follows:

 

 

2

--------------------------------------------------------------------------------


 

 

“Non–solicitation:  in recognition of the fact that the Regent Pacific
individuals that we provide to 3D under this agreement may perform similar
services from time to time for others, this agreement shall not prevent Regent
Pacific from performing such similar services or restrict Regent Pacific from
using such individuals.  3D agrees that it shall not, except by mutual agreement
between the parties, during the term of this agreement nor for a period of three
(3) years after its termination, solicit for employment nor employ, whether as
employee or independent contractor or agent, any person who performs services
under this agreement.  It is agreed that in the event of a breach of this
paragraph by 3D, it would be impractical or extremely difficult to fix actual
damages and, therefore, Regent Pacific and 3D agree that if 3D breaches this
paragraph, then 3D shall pay to Regent Pacific $390,000 per individual solicited
or employed as employee, independent contractor or agent, as Liquidated Damages
and not as a penalty, which is agreed by Regent Pacific and 3D to represent
reasonable compensation for the foreseeable loss that will, in all likelihood,
be incurred because of such breach.”

 

Very truly yours,

 

REGENT PACIFIC MANAGEMENT CORPORATION

 

By: /s/GARY J. SBONA

Gary J. Sbona

Chairman and Chief Executive Officer

 

 

THE FOREGOING IS HEREBY APPROVED AND AGREED TO:

 

DATED:

October 30, 2001

 

3D SYSTEMS CORPORATION

(Signifies full agreement with all terms and conditions)

 

By: /s/JIM D. KEVER

 

Name: Jim D. Kever

Title: Director

 

 

 

 

By: /s/KEVIN S. MOORE

 

 

Name: Kevin S. Moore

Title: Director

 

 

 

 

BY: /s/ RICHARD C. SPALDING

 

Name: Richard C. Spalding

Title: Director

 

 

3

--------------------------------------------------------------------------------